Acknowledgments
1. 	Applicant’s amendment, filed on 8/23/2021 is acknowledged.  Accordingly claim(s) 8, 10-11, 14-15 and 18-24 remain pending.
2.	Claim(s) 1-7, 9, 12-13 and 16-17 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220112, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 8, 10-11, 14-15 and 18-24 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s amendment was given in a telephonic interview with Greg Meyer (USPTO Registration No. 59,915) on or about December 22, 2021.
8.	 The Application has been amended one (1) time as follows:
1. – 7.  (Cancelled).

8.	(Currently Amended) A computer-implemented method for use in permitting selection of a virtual wallet default at a communication device by a user associated with the communication device, the computer-implemented method comprising:

retrieving, by the wallet platform computing device, a public key specific to the virtual wallet indicated in the payload request, the payload request including a signature;
verifying, by the wallet platform computing device, the signature of the payload request based on the public key; 
determining, by the wallet platform computing device, that the signature of the payload request has been verified; and
based on the determination by the wallet platform computing device that the signature of the payload request has been verified: 
identifying, by the wallet platform computing device, the virtual wallet as the default virtual wallet for the communication device; and 
dropping, by the wallet platform computing device, a cookie specific to the virtual wallet for the communication device, which sets  the virtual wallet  as the default virtual wallet for subsequent transactions via the communication device .

9.	(Cancelled).

10.	(Presently Presented) The computer-implemented method of claim 8, wherein dropping the cookie for the communication device includes dropping the cookie for a network-based application included in the communication device, such that the virtual wallet is the default virtual wallet for the network-based application.  

11.	(Presently Presented) The computer-implemented method of claim 10, wherein the network-based application includes a web browser.  

12. – 13.  (Cancelled).

14.	(Currently Amended) The computer-implemented method of claim 8, further comprising:
receiving, by the wallet platform computing device, a second payload request from a second virtual wallet at the communication device, the second payload request related to the default virtual wallet for the communication device, the second payload request including a second signature;
verifying, by the wallet platform computing device, the second payload request based on a key associated with the second virtual wallet; 
determining, by the wallet platform computing device, that the second signature of the second payload request has been verified;
based on the determination by the wallet platform computing device that the second signature of the second payload request has been verified:  
identifying, by the wallet platform computing device, the second virtual wallet as the default virtual wallet for the communication device; and 
dropping, by the wallet platform computing device, a cookie specific to the second virtual wallet for the communication device, which sets the second virtual wallet as the default virtual wallet for the communication device, thereby deleting the virtual wallet as the default virtual wallet for the communication device.

15.	(Currently Amended) A non-transitory computer readable storage media including executable instructions for use in permitting selection of a virtual wallet default at a communication device by a user associated with the communication device, which when executed by at least one processor, cause the at least one processor to perform the steps of:
 receiving a payload request from a [[the]] virtual wallet at a [[the]] communication device, the payload request related to a default virtual wallet for the communication device, the payload request [[and]] including a signature ;
retrieving a public key for the virtual wallet;
verifying the signature of the payload request based on the [[a]] public key; 
determining that the signature of the payload request is verified; and
based on the determination that the signature of the payload request is verified: [[and]]
identifying the virtual wallet as the default virtual wallet[[,]] for the communication device; and 
dropping a cookie specific to the virtual wallet for the communication device, which sets  the virtual wallet as the default virtual wallet for funding subsequent transactions via the communication device.

16. – 17.  (Cancelled).

18.	(New) The non-transitory computer readable storage media of claim 15, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor, in connection with dropping the cookie, to perform the step of dropping the cookie for a network-based 

19.	(New) The non-transitory computer readable storage media of claim 18, wherein the network-based application includes a web browser.  

20.	(New) The non-transitory computer readable storage media of claim 15, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to perform the steps of:
receiving, by the wallet platform computing device, a second payload request from a second virtual wallet at the communication device, the second payload request related to the default virtual wallet for the communication device, the second payload request including a second signature;
verifying, by the wallet platform computing device, the second payload request based on a key associated with the second virtual wallet; 
determining, by the wallet platform computing device, that the second signature of the second payload request has been verified;
based on the determination by the wallet platform computing device that the second signature of the second payload request has been verified: 
identifying, by the wallet platform computing device, the second virtual wallet as the default virtual wallet for the communication device; and 
dropping, by the wallet platform computing device, a cookie specific to the second virtual wallet for the communication device, which sets the second virtual wallet as the default virtual wallet for the communication device, thereby deleting the virtual wallet as the default virtual wallet for the communication device.

21.	(New) The non-transitory computer readable storage media of claim 15, wherein the communication device includes a smartphone.  

22.	(New) The non-transitory computer readable storage media of claim 15, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to perform the step of: notifying an issuer of the virtual wallet that the virtual wallet is the default virtual wallet for the communication device. 

23.	(New) The computer-implemented method of claim 8, further comprising notifying an issuer of the virtual wallet that the virtual wallet is the default virtual wallet for the communication device.



Reasons for Allowance
9.	Claim(s) 8, 10-11, 14-15 and 18-24 are allowed.
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2013/0191227 to Pasa) which discloses a method for authorizing a digital wallet transaction initiated by a consumer from a merchant web site or app includes providing an acceptance mark on a merchant landing page associated with the merchant web site or app for initiating the digital wallet transaction, the acceptance mark comprising a link to a host server accessing an acceptance network for authorizing payment, the acceptance network comprising a plurality of digital wallets. A wallet selector switch allows selection of a wallet, the transaction is routed to the selected wallet, a payment card and shipping address are selected and the transaction is redirected back to the merchant with purchase details for authorizing and completing the digital wallet transaction. The wallets can include federated and non-federated cobranded wallets and partner-hosted wallets. Direct 
 	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 8 and 15, specifically the combination of steps of: based on the determination by the wallet platform computing device that the signature of the payload request has been verified; identifying, by the wallet platform computing device, the virtual wallet as the default virtual wallet for the communication device; and dropping, by the wallet platform computing device, a cookie specific to the virtual wallet for the communication device, which sets the virtual wallet as the default virtual wallet for subsequent transactions via the communication device; as recited in claim(s) 8 and 15.  Moreover, the missing claimed elements from Pasa are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Pasa disclosures because it is not common to: based on the determination by the wallet platform computing device that the signature of the payload request has been verified; identifying, by the wallet platform computing device, the virtual wallet as the default virtual wallet for the communication device; and dropping, by the wallet platform computing device, a cookie specific to the virtual wallet for the communication device, which sets the virtual wallet as the default virtual wallet for subsequent transactions via the communication device.  Hence, the claims are 

11.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/12/2022